Per Curiam.
Judgment unanimously reversed upon the law and new trial granted, with thirty dollars costs to appellant to abide the event. The notice of claim bore the stamped signature of the officer of the claimant and of the notary public. The court declined to receive it in evidence on the ground that it was not verified, unless it bore the autograph signatures of the claimant and of the notary. The notice of claim states that it was verified by the claimant. There is no proof to the contrary. The fact that the signatures were stamped did not establish that the claim was unverified. Generally, a signature, if adopted as such, may be printed, lithographed or *692typewritten, as well as written. (David v. Williamsburgh City Fire Ins. Co., 83 N. Y. 265; Gen. Constr. Law, § 46.) For aught that appears, the stamped signatures were the authorized and adopted signatures of the claimant and the notary. It was, therefore, error to exclude the notice of claim.
Present, Cropsey, Ma gCrate and Lewis, JJ.